Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhim (US 5,342,335) in view of Sano et al. (US 5,840,423).
Rhim (US 5,342,335) discloses a method for producing fibers and fleece (web) materials by solution blow spinning using a parent solution (A) (figs. 1-5; col. 4, line 39, to col. 5, line 19; col. 17, lines 2-6; fig. 5), the method comprising:
formulating the parent solution (A) using water as a solvent for the parent solution (A),
dissolving at least one water-soluble polymer in the parent solution (A), and
producing at least one of a fiber and a fleece material by solution blow spinning using the parent solution (A) (col. 4, line 39, to col. 5, line 18; col. 8, line 46, to col. 9, line 13; col. 16, line 66, to col. 17, line 16; solution emitted by a single extrusion orifice surrounded by a circular gap blowing attenuating air stream);
(Claim 2) wherein formulating the parent solution (A) includes using water exclusively as the solvent (col. 4, lines 43-47; col. 5, lines 23-28; col. 8, lines 46-51; col. 9, lines 1-13; only water is used);
(Claim 3) wherein the at least one water-soluble polymer in the parent solution (A) contains exclusively polymers that are water-soluble (col. 4, lines 43-47; col. 5, lines 23-28; col. 8, lines 46-51; col. 9, lines 1-13; only water-soluble poly(vinyl alcohol) is used);
(Claim 4) wherein the at least one water-soluble polymer is one or any combination of polyvinyl alcohol, polyvinyl methyl ether, polyethylene oxide, polyvinyl pyrrolidone, polyethylene glycol, polyacrylic acid, and polyacrylamide (col. 4, lines 43-47; col. 5, lines 23-28; col. 8, lines 46-51; col. 9, lines 1-13; water-soluble poly(vinyl alcohol) is used);
 (Claim 15) wherein the parent solution comprises solid particles (col. 9, lines 20-28; clay, starch);
(Claim 16) further comprising the following steps:
emitting the parent solution (A) from at least one first output nozzle (single extrusion orifice),
emitting a process gas (G) from at least one second output nozzle (circular gap) that is arranged adjacent to the at least one first output nozzle while concurrently with the emitting the parent solution (A) from the at least one first output nozzle (fig. 5; col. 16, line 66, to col. 17, line 16; solution emitted by a single extrusion orifice surrounded by a circular gap emitting attenuating air stream);
(Claim 17) further comprising the method is used for producing one or any combination of microfibers, and/or sub-microfibers, and/or nanofibers, and fleece materials formed thereof (col. 10, lines 32-38; fiber diameters from about 0.1 to about 10 µm);
(Claim 18) further comprising supplying the process gas (G) to the at least one second output nozzle (21) at a pressure of 0.1 to 100 psi (col. 17, lines 15-18, 0-8 psig = 0-8 psi; col. 20, lines 42-47, 0.05-0.12 atm = 0.7-1.8 psi); 
(Claim 19) further comprising supplying the process gas (G) to the at least one second output nozzle (21) at a pressure of 5 to 80 psi (col. 17, lines 15-18, 0-8 psig = 0-8 psi; col. 20, lines 42-47, 0.05-0.12 atm = 0.7-1.8 psi); 
(Claim 21) further comprising supplying the process gas (G) to the at least one second output nozzle (21), wherein the process gas (G) has a temperature of 0°C to 100°C (col. 4, lines 54- 65, col. 5, lines 34-46; col. 10, lines 8-11; 20°C to 100°C);
(Claim 22) wherein the process gas (G) has a temperature of 10°C to 90°C (col. 4, lines 54- 65, col. 5, lines 34-46; col. 10, lines 8-11; 20°C to 100°C);
(Claim 23) wherein the process gas (G) has a temperature of 20°C to 80°C (col. 4, lines 54- 65, col. 5, lines 34-46; col. 10, lines 8-11; 20°C to 100°C); and
(Claim 24) wherein the solvent in the parent solution (A) evaporates at least partly or mainly after the parent solution is emitted exiting from the at least one first output nozzle (col. 4, line 54 to col. 5, line 7; col. 5, lines 34-55; col. 10, lines 24-68; drying evaporates the water solvent).
However, Rhim (US 5,342,335) does not disclose adding a surfactant.
Sano et al. (US 5,840,423) discloses solution spinning polyvinyl alcohol based fibers can include adding additives, such as a surfactant, to the spinning solution (col. 5, lines 23-42). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Rhim (US 5,342,335) by adding at least one surfactant to the parent solution, as recited by Sano et al. (US 5,840,423), because such a modification is known in the art and would provide an alternative configuration for the parent solution known to be operable in the art of spinning polyvinyl alcohol based fibers and because Rhim (US 5,342,335) discloses that the solution also can contain minor amounts of other materials (col. 9, lines 20-28).
As to claims 5-13, Rhim (US 5,342,335) discloses the first step A involves preparing a solution of poly(vinyl alcohol) and water which comprises about 10 to about 75 percent by weight of the polymer (col. 9, lines 1-13).  Thus, the water concentration is from about 25 to about 90 percent by weight if nothing else is added.  Rhim (US 5,342,335) discloses that the solution also can contain minor amounts of other materials, i.e., amounts of other materials that together constitute less than 50 percent by weight of the total solids content of the solution (col. 9, lines 20-28).  Thus, water concentrations included in the ranges recited by claims 5-7, polymer concentrations included in the ranges recited by claims 8-10, and surfactant concentrations (i.e., added other materials) included in the ranges recited by claims 11-12 would have been found in view of such teachings.  Note that only minor amounts of other materials can be added, as recited by Rhim (US 5,342,335) above, and thus minor amounts of surfactant would not significantly change the weight percentages of the polymer and water in the first step A.  
As to claim 20, Rhim (US 5,342,335) discloses examples of process gas pressures of 0-8 psi and 0.7-1.8 psi (col. 17, lines 15-18, 0-8 psig; col. 20, lines 42-47, 0.05-0.12 atm=0.7-1.8 psi) and discloses that the process gas attenuates the threadlines to form fibers under conditions sufficient to permit the viscosity of each threadline, as it leaves a die orifice and for a distance of no more than about 8 cm, to incrementally increase with increasing distance from the die while maintaining uniformity of viscosity in the radial direction, wherein the rate of threadline attenuation must be sufficient to provide fibers having the desired strength and mean fiber diameter without significant fiber breakage.  Thus, the process gas pressures recited in instant claim 20 would have been found in finding operable pressures to enable the method to operate under the conditions disclosed by Rhim.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhim (US 5,342,335) in view of Sano et al. (US 5,840,423) as applied to claims 1-13 and 15-24 above, and further in view of Glenn, Jr. (US 2012/0021026).
Rhim (US 5,342,335) and Sano et al. (US 5,840,423) do not disclose the limitations of claim 14.  However, Rhim (US 5,342,335) further discloses drying (evaporating) the solvent during the solution blow spinning (col. 10, lines 24-68). 
Glenn, Jr. (US 2012/0021026) discloses solution blow spinning fibers ([0083]-[0084]; [0087]-[0097], meltblowing or fibrillation processes) including drying (evaporating) the fibers by a gas stream [0083], wherein a spinning solution can include volatile materials such as low boiling point alcohols [0086], wherein various surfactants are added to the spinning solution ([0041]-[0050], including various alcohols and glycols).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the surfactant to at least partly evaporate during the solution blow spinning because it is known in the art that spinning solutions can include volatile materials as disclosed by Glenn, Jr. (US 2012/0021026).  Note that drying the fibers would evaporate such volatile materials.  Many surfactants are known in the art as disclosed by Glenn, Jr. (US 2012/0021026), wherein as least one of them (for example the alcohols and glycols) is volatile and would to at least partly evaporate during the solution blow spinning by drying the fibers.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhim (US 5,342,335) in view of Sano et al. (US 5,840,423)  and Glenn, Jr. (US 2012/0021026).
Note this is an alternative rejection 4.
Rhim (US 5,342,335) and Sano et al. (US 5,840,423) are applied as above.
Glenn, Jr. (US 2012/0021026) discloses solution blow spinning fibers ([0083]-[0084]; [0087]-[0097], meltblowing or fibrillation processes) with a spinning solution including at least one water-soluble polymer, wherein the at least one water-soluble polymer is one or any combination of polyvinyl alcohol, polyvinyl methyl ether, polyethylene oxide, polyvinyl pyrrolidone, polyethylene glycol, polyacrylic acid, and polyacrylamide ([0055]; [0064]-[0066]; polyvinyl alcohol, copolymers of methylvinl ether (polyvinyl methyl ether), polyethylene oxide, polyvinyl pyrrolidone, polyethylene glycol, polyacrylates (polyacrylic acid), and polyacrylamide).  The fibers are formed into a web (fleece) [0112].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Rhim (US 5,342,335) by adding at least one surfactant to the parent solution, as recited by Sano et al. (US 5,840,423), because such a modification is known in the art and would provide an alternative configuration for the parent solution known to be operable in the art of spinning polyvinyl alcohol based fibers and because Rhim (US 5,342,335) discloses that the solution also can contain minor amounts of other materials (col. 9, lines 20-28); and to further modify the at least one water-soluble polymer to be one or any combination of polyvinyl alcohol, polyvinyl methyl ether, polyethylene oxide, polyvinyl pyrrolidone, polyethylene glycol, polyacrylic acid, and polyacrylamide because such a modification is known in the art as disclosed by Glenn, Jr. (US 2012/0021026) and would provide alternative spinning solution configurations known to be operable in the art.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Rhim fails to disclose at least producing at least one of a fiber and a fleece material by solution blow spinning using a parent solution.  Instead, Rhim discloses an extrusion process of fibers.  For example, Rhim at col. 4, lines 48-54 discloses extruding the resulting polymer solution through extrusion orifices. This extrusion step is further mentioned in col. 5, lines 28-34 and column 8, lines 52-54 of Rhim.  Accordingly, Rhim does not disclose a solution blow spinning method at all.  As a result, the raw materials used for producing the fibers cannot be compared with one another because, as one of ordinary skill would understand, the extrusion processes and solution blow spinning processes are very different in terms of the physical and chemical characteristics thereby resulting in completely different requirements for the materials used.
	The Examiner respectfully disagrees.  The instant specification (figs. 1-7; [0011], [0027], [0048]-[0059]) discloses solution blow spinning includes exiting the solution through a spin nozzle 14, 20 and stretching the exited solution by a process gas to form fibers, wherein the solution exiting the first output opening 20 is taken or carried by the process gas.  Rhim (col. 4, lines 39-68) discloses extruding (i.e., exiting) the solution through a die orifice (i.e., output opening of a nozzle) and attenuating (i.e., stretching) the resulting threadline (the solution exiting the die orifice) with a primary gas source as it leaves the die. Such an attenuating gas would take or carry the resulting threadline as it exits the die in order to attenuate the resulting threadline.  Rhim (fig. 5; col. 16, line 66, to col. 17, line 16) discloses that solution is emitted by a single extrusion orifice surrounded by a circular gap blowing an attenuating air stream.  Note that this is similar to, if not identical to, Applicant’s embodiment shown in instant fig. 2.  Thus, Rhim discloses solution blow spinning within the scope in the instant specification. 
	Applicant argues that a person of ordinary skill would also understand from the subject matter recited in claims 5-19 and 22-28 that Rhim does not disclose a solution blow spinning process, but rather a kind of spunbond or a spunlace process. In particular, these claims indicate that use of the non-woven fabric for products such as a diaper, a training pant, a sanitary napkin, a wipe or the like. Fibers produced by solution blow spinning are ultra-fine (very small diameter) and not suitable for producing clothing or hygiene articles. Accordingly, Rhim refers to the field of producing hygiene articles by an extrusion process and fails to disclose at least adding at least one surfactant to the parent solution and producing at least one of a fiber and a fleece material by solution blow spinning using the parent solution.
	The Examiner respectfully disagrees.  Rhim discloses a solution blow spinning process, as mentioned above.  It is not clear how USE of the non-woven products negates being made by solution blow spinning.  In any case, the instant claims do not negate such uses.  The instant specification [0010] discloses solution blow spinning to make fibers having a diameter in the micrometer range or sub-micrometer range or nanometer range.  Rhim discloses making fibers having a diameter in the range of 0.1 to 10 µm (micrometer) (col. 10, lines 32-38).  Thus, Rhim discloses a solution blow spinning process capable of making such ultra-fine diameter fibers.  
	Applicant argues that Glenn also fails to disclose producing at least one of a fiber and a fleece material by solution blow spinning using a parent solution. Instead, Glenn discloses a meltblow spinning process. (See paragraphs [0083] and [0087].) Accordingly, the alleged combination of Rhim and Glenn fails to disclose the method of claim 1.
	The Examiner respectfully disagrees.  In view of the scope of solution blow spinning as disclosed by the instant specification as disclosed above, Glenn discloses solution blow spinning ([0083]-[0084]; [0087]-[0097], meltblowing or fibrillation processes; i.e., spinning solution exiting nozzles being attenuated by a process gas).
Applicant also disputes that one of ordinary skill would be motivated to combine the teachings of Rhim and Glenn as alleged in the Action. A person of ordinary skill would not look to Glenn to modify or improve the teachings of Rhim. Glenn discloses a product comprising a dissolvable fibrous web structure. (See title and abstract.) This product can be conveniently and quickly dissolved in the palm of a consumer to reconstitute a liquid product for ease of application to the target consumer substrate and provides sufficient delivery of active agents for influencing the target consumer substrate (e.g., hair, skin, or teeth) (Glenn paragraph [0008]).  Accordingly, Glenn is not directed to producing hygiene articles like Rhim.  Nor do Glenn and Rhim refer to comparable production methods: Glenn refers to meltblow spinning in paragraphs [0083] and [0087], while Rhim uses an extrusion process. The process conditions and physical and chemical requirements for the used materials are different and not comparable. Thus, a person of ordinary skill would not be motivated to amend the raw materials of Rhim by any material mentioned in Glenn.
The Examiner respectfully disagrees.  Solution blow spinning polyvinyl alcohols fibers is well known in the art, as disclosed by Rhim and Glenn as mentioned above.  Note that there are various end uses for such fibers known in the art, as disclosed respectively by Rhim and Glen.  Rhim discloses treatment of the fibers after solution blow spinning which enable the fibers to be used in hygiene articles.  Glen discloses various additives to make dissolvable personal care products.  While the final products are different, both Rhim and Glen are still analogous art since they both disclose solution blow spinning fibers to make webs (fleeces), as mentioned above.  Thus, there are applicable teachings in Rhim and Glen relative to solution blow spinning.  Note that the instant claims do no negate such products. 
Applicant argues that Rhim’s extrusion method does not suggest using a surfactant nor is a surfactant required for the extrusion process. Nor would a person of ordinary skill be motivated to add a surfactant to the polymer solution of Rhim. Doing so would result in increased costs and contamination of the resulting non-woven fabric could occur. In particular, a person of ordinary skill would understand during Rhim’s extrusion process, the physical conditions and resulting chemical reactions are different compared to the meltblow spinning process of Glenn, as well as the solution blow spinning process of claim 1. Although Glenn discloses use of a surfactant in a polymer solution (paragraph [0009]), this surfactant is needed for improving the characteristics of the produced product, but not to enable or improve the manufacturing process of the fibers. Also, the use of a surfactant does not influence Glenn’s disclosed meltblow spinning method at all. Surfactants are commonly used in consumer care products for hair, skin and mouth.(See paragraph [0002].) Therefore, the use of surfactants, according to Glenn, depends on the specific kind of products produced in a meltblow spinning process, but not for an improvement of a solution blow spinning method for fiber production.
	The Examiner respectfully disagrees.  Note that these arguments are moot in view of the prior art rejection now using Sano et al. (US 5,840,423) for a teaching of a surfactant in the spinning solution for making polyvinyl alcohol fibers.   As mentioned above, both Rhim and Glenn disclose solution blow spinning with the scope provided by the instant specification.  Glenn discloses using surfactant to improve solution blow spinning of fibers [0037].
	Applicant argues that a skilled person would not be motivated combine the teachings of Rhim and Glenn with a reasonable expectation of success in arriving at the invention of claim 1. Even if one of ordinary skill were so motivated, they would instead try to use an aqueous polymer solution in an extrusion process (spun bond/spun lace process) with a surfactant as additive. However, one of ordinary skill would recognize that there would be no advantageous effect because adding a surfactant in an extrusion process creates additional problems, and moreover, they would not arrive at the method of claim 1.
	The Examiner respectfully disagrees.  As mentioned above, both Rhim and Glenn disclose solution blow spinning with the scope provided by the instant specification.  Note that these arguments are moot in view of the prior art rejection now using Sano et al. (US 5,840,423) for a teaching of a surfactant in the spinning solution for making polyvinyl alcohol fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744